  Case 1:20-cv-05272-NLH Document 6 Filed 05/21/20 Page 1 of 3 PageID: 28



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JOHNNY CHAPARRO,               :
                               :
          Petitioner,          :    Civ. No. 20-5272 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
DAVID ORTIZ,                   :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Johnny Chaparro
45304-424
Unit 5752
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     WHEREAS, Petitioner Johnny Chaparro filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 seeking

relief under the Coronavirus Aid, Relief, and Economic Security

Act, Pub. L. No. 116-136, § 12003(b)(2) (2020), (“CARES Act”),

see ECF No. 1 (petition); and

     WHEREAS, the Court administratively terminated the petition

on May 4, 2020 because Petitioner did not pay the filing fee or

submit an application to proceed in forma pauperis, see ECF No.

2; and
  Case 1:20-cv-05272-NLH Document 6 Filed 05/21/20 Page 2 of 3 PageID: 29



     WHEREAS, Petitioner submitted an amended petition, this

time seeking compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i) as modified by the First Step Act of 2018, ECF

No. 5; and

     WHEREAS, this Court does not have jurisdiction to consider

Petitioner’s First Step arguments because such motions must be

filed before the sentencing court, United States v. Raia, 954

F.3d 594, 595 (3d Cir. 2020) (citing 18 U.S.C. § 3582(c)).

Petitioner was not sentenced in the District of New Jersey; and

     WHEREAS, the Court has not received the filing fee or an

application to proceed in forma pauperis,

     THEREFORE, IT IS on this       21st       day of May, 2020

     ORDERED that Petitioner is advised that the Court lacks

jurisdiction over his request for compassionate release pursuant

to the First Step Act, ECF No. 5.       Petitioner must refile the

request in his criminal case before the original sentencing

judge; and it is further

     ORDERED that the Court will continue to consider the CARES

Act claim as stated in ECF No. 1 upon submission of the filing

fee or in forma pauperis application; and it is further

     ORDERED that the Clerk shall reopen this case upon receipt

of the filing fee or in forma pauperis application; and it is

finally




                                    2
  Case 1:20-cv-05272-NLH Document 6 Filed 05/21/20 Page 3 of 3 PageID: 30



     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                           s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    3
